            Case 1:18-cv-00681-RJL Document 55 Filed 05/10/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


AARON RICH
                              Plaintiff,

       v.                                                  Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                           Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA                                        ORAL ARGUMENT REQUESTED

                              Defendants.
O

    REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR ANTI-SUIT INJUNCTION
          AND NOTICE OF DEFENDANTS’ FAILURE TO OPPOSE SAME

       On March 12, 2019, Defendant Butowsky filed a lawsuit (“the Texas Litigation”) in the

United States District Court for the Eastern District of Texas against Plaintiff’s counsel in this

case, alleging that Plaintiff’s counsel defamed Defendant Butowsky by making certain

statements about this litigation. On March 26, 2019, Plaintiff filed with this Court a Motion for

an Anti-Suit Injunction in which Plaintiff asked this Court to enter an order enjoining Defendant

Butowsky from litigating the Texas Litigation while this case is pending.            See Dkt. 52.

Defendant Butowsky’s opposition to the Anti-Suit Motion was due on April 9, 2019, fourteen

days after Plaintiff filed his Motion. LCVR 7(b).

       Defendant Butowksy has not filed an opposition to Plaintiff’s Motion for an Anti-Suit

Injunction despite having been afforded by Plaintiff’s counsel an informal extension of time to

May 9, 2019, to do so.1 The Court should therefore consider the Motion unopposed and grant it.


1
  As Defendant Butowksy’s counsel in the Texas Litigation notified this Court in an April 9,
2019, letter, Plaintiff’s counsel agreed at that time not to oppose a request to extend the response
deadline from April 9, 2019, to May 9, 2019. Plaintiff’s counsel so agreed based on
representations that Defendant Butowsky and his counsel had made to Plaintiff’s counsel about a
                                                   1
          Case 1:18-cv-00681-RJL Document 55 Filed 05/10/19 Page 2 of 3



See Ashford v. E. Coast Exp. Eviction, 774 F. Supp. 2d 329, 331 (D.D.C. 2011) (Leon, J.);

United States v. Alrasheedi, 953 F. Supp. 2d 112, 113 (D.D.C. 2013) (Leon, J.). Plaintiff

respectfully urges the Court to do so expeditiously so as to prevent the risk of conflicting orders

as between this case and the Texas Litigation and to prevent the unnecessary costs and burdens

that will occur if the Texas Litigation were able to go forward against Plaintiff’s counsel.

       Dated: May 10, 2019

                                               /s/ Joshua P. Riley
                                               JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                               MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                               BOIES SCHILLER FLEXNER LLP
                                               1401 New York Ave NW, Washington DC 20005
                                               Tel: (202) 237-2727 / Fax: (202) 237-6131
                                               jriley@bsfllp.com
                                               mgovernski@bsfllp.com

                                               MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                               WILLKIE FARR GALLAGHER LLP
                                               1875 K Street NW, Washington, DC 20006
                                               Tel: (202) 303-1442 / Fax: (202) 303-2000
                                               mgottlieb@willkie.com
                                               Attorneys for Plaintiff Aaron Rich



medical procedure that Defendant Butowksy was said to have undergone. Pl. Aff. in Support of
Default (May 10, 2019). Although Defendant Butowksy did not subsequently file with the Court
a motion to extend the deadline to respond to the Anti-Suit Motion, Plaintiff nonetheless has
waited until after May 9, 2019, to file this Reply, thereby effectively affording Defendant
Butowsky an extension as an accommodation and as a matter of professional courtesy. Plaintiff
has done this despite having evidence indicating that Defendant Butowsky is capable of meeting
deadlines in this litigation. For instance, Mr. Butowsky has continued to litigate the Texas
Litigation and, since April 9, 2019—the date on which Mr. Butowksy’s Texas Litigation counsel
sent a letter to the Court asking for an extension—Mr. Butowsky has published more than fifty
tweets (many of which involve issues related to this lawsuit), and he published an online
interview that he conducted about the release of DNC emails. See Twitter.com/EdButowsky
(last visited May 9 2019); Interview by Ed Butowsky with William Binney (Apr. 18, 2019),
available at https://twitter.com/EdButowsky/status/1118916969753927681 (last visited May 9,
2019).
                                                 2
          Case 1:18-cv-00681-RJL Document 55 Filed 05/10/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE
       I hereby certify that on May 10, 2019, a copy of the foregoing document was emailed to

Defendant Edward Butowsky at ebutowsky@gmail.com and Matthew Couch and America First

Media via Defendant Couch at mattcouch@af-mg.com. These Defendants consented in writing

to receive filings via email pending registration to receive electronic notification of filings.

       Dated: May 10, 2019

                                                       /s/ Joshua P. Riley
                                                       JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                       BOIES SCHILLER FLEXNER LLP
                                                       1401 New York Ave NW
                                                       Washington, DC 20005
                                                       Tel: (202) 237-2727
                                                       Fax: (202) 237-6131
                                                       jriley@bsfllp.com




                                                  3
